1. Was the property of the plaintiff injured by the negligence of the defendant? Answer: "Yes."
2. If so, what damages is plaintiff entitled to recover? Answer: "$150."
From the judgment rendered, defendant appealed.
This action is brought to recover damages to a shipment of shoes injured while in the defendant's possession by a stormtide at Washington, N.C. 2 September, 1913. Upon arrival at said point the shoes were loaded in a box car and moved down to the river, where they were subsequently injured by the storm-tide.
Upon the trial the defendant made no motion to nonsuit and submitted no requests for special instructions to the jury. Therefore, the sufficiency of the evidence to establish the liability of the defendant for failure to remove the shoes in time to avoid injury is not before us.
There are no exceptions to the evidence and the three assignments of error are directed to certain propositions of law contained in the charge, which we think are substantially correct.
Upon the record the judgment is
Affirmed.
(832)